[a2018equityandincentia7f001.jpg]
MERCANTIL BANK HOLDING CORPORATION 2018 EQUITY AND INCENTIVE COMPENSATION PLAN
1. Purpose. The purpose of this Plan is to attract and retain non-employee
Directors, officers and other employees of the Company and its Subsidiaries, and
certain consultants to the Company and its Subsidiaries, and to provide to such
persons incentives and rewards for service and/or performance. 2. Definitions.
As used in this Plan: (a) “Appreciation Right” means a right granted pursuant to
Section 5 of this Plan. (b) “Base Price” means the price to be used as the basis
for determining the Spread upon the exercise of an Appreciation Right. (c)
“Board” means the Board of Directors of the Company. (d) “Cash Incentive Award”
means a cash award granted pursuant to Section 8 of this Plan. (e) “Cause” shall
have the meaning as set forth in the applicable Evidence of Award. (f) “Change
in Control” has the meaning set forth in Section 12 of this Plan. (g) “Code”
means the Internal Revenue Code of 1986, as amended from time to time. (h)
“Committee” means the Compensation Committee of the Board (or its successor(s)),
or any other committee of the Board designated by the Board to administer this
Plan pursuant to Section 10 of this Plan, and to the extent of any delegation by
the Committee to a subcommittee pursuant to Section 10 of this Plan, such
subcommittee. (i) “Common Stock” means the Class A common stock, par value $0.10
per share, of the Company or any security into which such common stock may be
changed by reason of any transaction or event of the type referred to in Section
11 of this Plan. (j) “Company” means Mercantil Bank Holding Corporation, a
Florida corporation, and its successors. (k) “Date of Grant” means the date
provided for by the Committee on which a grant of Option Rights, Appreciation
Rights, Performance Shares, Performance Units, Cash Incentive Awards, or other
awards contemplated by Section 9 of this Plan, or a grant or sale of Restricted
Stock, Restricted Stock Units, or other awards contemplated by Section 9 of this
Plan, will become effective (which date will not be earlier than the date on
which the Committee takes action with respect thereto). NAI- 1506730676v21



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f002.jpg]
(l) “Director” means a member of the Board. (m) “Disability” shall have the
meaning as set forth in the applicable Evidence of Award. (n) “Effective Date”
means the date this Plan is approved by the Stockholders. (o) “Evidence of
Award” means an agreement, certificate, resolution or other type or form of
writing or other evidence approved by the Committee that sets forth the terms
and conditions of the awards granted under this Plan. An Evidence of Award may
be in an electronic medium, may be limited to notation on the books and records
of the Company and, unless otherwise determined by the Committee, need not be
signed by a representative of the Company or a Participant. (p) “Exchange Act”
means the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time. (q) “Incentive Stock Option” means an Option Right that is
intended to qualify as an “incentive stock option” under Section 422 of the Code
or any successor provision. (r) “Management Objectives” means the measurable
performance objective or objectives established pursuant to this Plan for
Participants who have received grants of Performance Shares, Performance Units
or Cash Incentive Awards or, when so determined by the Committee, Option Rights,
Appreciation Rights, Restricted Stock, Restricted Stock Units, dividend
equivalents or other awards pursuant to this Plan. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the
acceptable levels of achievement, in whole or in part, as the Committee deems
appropriate and equitable. (s) “Market Value per Share” means, as of any
particular date, the closing price of a share of Common Stock as reported for
that date on the NASDAQ Stock Market or, if the shares of Common Stock are not
then listed on the NASDAQ Stock Market, on any other national securities
exchange on which the shares of Common Stock are listed, or if there are no
sales on such date, on the next preceding trading day during which a sale
occurred; provided, however, as to any award with a Date of Grant of the Pricing
Date, “Market Value per Share” will be equal to the per share price at which the
shares of Common Stock are initially offered to the public in connection with
the initial public offering of the Company registered on Form S-1 (or any
successor form under the Securities Act of 1933, as amended). If there is no
regular public trading market for the shares of Common Stock, then the Market
Value per Share shall be the fair market value as determined in good faith by
the Committee. The Committee is authorized to adopt another fair market value
pricing method provided such method is stated in the applicable Evidence of
Award and is in compliance with the fair market value pricing rules set forth in
Section 409A of the Code. NAI-1506730676v2 2



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f003.jpg]
(t) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right. (u) “Option Price” means the purchase price payable on
exercise of an Option Right. (v) “Option Right” means the right to purchase
shares of Common Stock upon exercise of an award granted pursuant to Section 4
of this Plan. (w) “Participant” means a person who is selected by the Committee
to receive benefits under this Plan and who is at the time (i) a non-employee
Director, (ii) an officer or other employee of the Company or any Subsidiary,
including a person who has agreed to commence serving in such capacity within 90
days of the Date of Grant, or (iii) a person, including a consultant, who
provides services to the Company or any Subsidiary that are equivalent to those
typically provided by an employee (provided that such person satisfies the Form
S-8 definition of an “employee”). (x) “Performance Period” means, in respect of
a Cash Incentive Award, Performance Share or Performance Unit, a period of time
established pursuant to Section 8 of this Plan within which the Management
Objectives relating to such Cash Incentive Award, Performance Share or
Performance Unit are to be achieved. (y) “Performance Share” means a bookkeeping
entry that records the equivalent of one share of Common Stock awarded pursuant
to Section 8 of this Plan. (z) “Performance Unit” means a bookkeeping entry
awarded pursuant to Section 8 of this Plan that records a unit equivalent to
$1.00 or such other value as is determined by the Committee. (aa) “Plan” means
this Mercantil Bank Holding Corporation 2018 Equity and Incentive Compensation
Plan, as amended or amended and restated from time to time. (bb) “Pricing Date”
means the date of the underwriting agreement between the Company and the
underwriters managing the initial public offering of the shares of Common Stock
pursuant to which the shares of Common Stock are priced for the initial public
offering. (cc) “Restricted Stock” means shares of Common Stock granted or sold
pursuant to Section 6 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired. (dd) “Restricted Stock
Units” means an award made pursuant to Section 7 of this Plan of the right to
receive shares of Common Stock, cash or a combination thereof at the end of the
applicable Restriction Period. (ee) “Restriction Period” means the period of
time during which Restricted Stock Units are subject to restrictions, as
provided in Section 7 of this Plan. NAI-1506730676v2 3



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f004.jpg]
(ff) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right. (gg) “Stockholder” means an individual or entity that
owns one or more shares of Common Stock. (hh) “Subsidiary” means a corporation,
company or other entity (i) more than 50% of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture, limited
liability company, unincorporated association or other similar entity), but more
than 50% of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company; provided, however, that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the Company
at the time owns or controls, directly or indirectly, more than 50% of the total
combined Voting Power represented by all classes of stock issued by such
corporation. (ii) “Voting Power” means, at any time, the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity. 3. Shares Available Under this Plan.
(a) Maximum Shares Available Under this Plan. (i) Subject to adjustment as
provided in Section 11 of this Plan and the share counting rules set forth in
Section 3(b) of this Plan, the number of shares of Common Stock available under
this Plan for awards of (A) Option Rights or Appreciation Rights, (B) Restricted
Stock, (C) Restricted Stock Units, (D) Performance Shares or Performance Units,
(E) awards contemplated by Section 9 of this Plan, or (F) dividend equivalents
paid with respect to awards made under this Plan will not exceed in the
aggregate 3,333,333 shares1 of Common Stock. Such shares may be shares of
original issuance or treasury shares or a combination of the foregoing. (ii) The
aggregate number of shares of Common Stock available under Section 3(a)(i) of
this Plan will be reduced by one share of Common Stock for every one share of
Common Stock subject to an award granted under this Plan. 1 Note: This number
reflects the 1-for-3 reverse stock split of the Company’s issued and outstanding
shares of its Class A common stock, which took place on October 23, 2018.
NAI-1506730676v2 4



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f005.jpg]
(b) Share Counting Rules. (i) Except as provided in Section 22 of this Plan, if
any award granted under this Plan is cancelled or forfeited, expires, is settled
for cash (in whole or in part), or is unearned (in whole or in part), the shares
of Common Stock subject to such award will, to the extent of such cancellation,
forfeiture, expiration, cash settlement, or unearned amount, again be available
under Section 3(a)(i) above. (ii) If, after the Effective Date, any shares of
Common Stock subject to an award granted under the Predecessor Plans are
forfeited, or an award granted under the Predecessor Plans is cancelled or
forfeited, expires, is settled for cash (in whole or in part), or is unearned
(in whole or in part), the shares of Common Stock subject to such award will, to
the extent of such cancellation, forfeiture, expiration, cash settlement, or
unearned amount, be available for awards under this Plan. (iii) Notwithstanding
anything to the contrary contained in this Plan: (A) shares of Common Stock
withheld by the Company, tendered or otherwise used in payment of the Option
Price of an Option Right will not be added (or added back, as applicable) to the
aggregate number of shares of Common Stock available under Section 3(a)(i) of
this Plan; (B) shares of Common Stock subject to an Appreciation Right that are
not actually issued in connection with the settlement of such Appreciation Right
on the exercise thereof will not be added back to the aggregate number of shares
of Common Stock available under Section 3(a)(i) of this Plan; (C) shares of
Common Stock reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Option Rights will not be added (or added
back, as applicable) to the aggregate number of shares of Common Stock available
under Section 3(a)(i) of this Plan; and (D) shares of Common Stock withheld by
the Company, tendered or otherwise used to satisfy tax withholding will be added
(or added back, as applicable) to the aggregate number of shares of Common Stock
available under Section 3(a)(i) of this Plan. (iv) If, under this Plan, a
Participant has elected to give up the right to receive compensation in exchange
for shares of Common Stock based on fair market value, such shares of Common
Stock will not count against the aggregate limit under Section 3(a)(i) of this
Plan. (c) Limit on Incentive Stock Options. Notwithstanding anything to the
contrary contained in this Section 3 or elsewhere in this Plan, and subject to
adjustment as provided in Section 11 of this Plan, the aggregate number of
shares of Common Stock actually NAI-1506730676v2 5



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f006.jpg]
issued or transferred by the Company upon the exercise of Incentive Stock
Options will not exceed 3,333,333 shares2 of Common Stock. (d) Non-Employee
Director Compensation Limit. Notwithstanding anything to the contrary contained
in this Section 3 or elsewhere in this Plan, and subject to adjustment as
provided in Section 11 of this Plan, in no event will any non-employee Director
in any calendar year be granted compensation (including meeting and retainer
fees and equity grants) for such service having an aggregate maximum value
(measured at the Date of Grant as applicable, and calculating the value of any
awards based on the grant date fair value for financial reporting purposes) in
excess of $600,000. 4. Option Rights. The Committee may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Participants of Option Rights. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions: (a) Each grant will specify the number of shares of Common
Stock to which it pertains subject to the limitations set forth in Section 3 of
this Plan. (b) Each grant will specify an Option Price per share of Common
Stock, which Option Price (except with respect to awards under Section 22 of
this Plan) may not be less than the Market Value per Share on the Date of Grant.
(c) Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) subject to any conditions or
limitations established by the Committee, by the withholding of shares of Common
Stock otherwise issuable upon exercise of an Option Right pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares of
Common Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee. (d) To the
extent permitted by law, any grant may provide for deferred payment of the
Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates. (e) Successive grants may be made to the same
Participant whether or not any Option Rights previously granted to such
Participant remain unexercised. (f) Each grant will specify the period or
periods of continuous service by the Optionee with the Company or any
Subsidiary, if any, that is necessary before any Option Rights 2 Note: This
number reflects the 1-for-3 reverse stock split of the Company’s issued and
outstanding shares of its Class A common stock, which took place on October 23,
2018. NAI-1506730676v2 6



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f007.jpg]
or installments thereof will become exercisable. Option Rights may provide for
continued vesting or the earlier exercise of such Option Rights, including in
the event of the retirement, death or disability of a Participant or in the
event of a Change in Control. (g) Any grant of Option Rights may specify
Management Objectives that must be achieved as a condition to the exercise of
such rights. (h) Option Rights granted under this Plan may be (i) options,
including Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) options that are not intended to so qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code. (i) No Option Right will be exercisable more than 10 years from the
Date of Grant. The Committee may provide in any Evidence of Award for the
automatic exercise of an Option Right upon such terms and conditions as
established by the Committee. (j) Option Rights granted under this Plan may not
provide for any dividends or dividend equivalents thereon. (k) Each grant of
Option Rights will be evidenced by an Evidence of Award. Each Evidence of Award
will be subject to this Plan and will contain such terms and provisions,
consistent with this Plan, as the Committee may approve. 5. Appreciation Rights.
(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise. (b)
Each grant of Appreciation Rights may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions: (i) Each grant may specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, shares of Common Stock
or any combination thereof. (ii) Any grant may specify that the amount payable
on exercise of an Appreciation Right may not exceed a maximum specified by the
Committee on the Date of Grant. (iii) Any grant may specify waiting periods
before exercise and permissible exercise dates or periods. NAI-1506730676v2 7



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f008.jpg]
(iv) Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will become exercisable.
Appreciation Rights may provide for continued vesting or the earlier exercise of
such Appreciation Rights, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control. (v) Any
grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights. (vi)
Appreciation Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon. (vii) Successive grants of Appreciation Rights may
be made to the same Participant regardless of whether any Appreciation Rights
previously granted to the Participant remain unexercised. (viii) Each grant of
Appreciation Rights will be evidenced by an Evidence of Award. Each Evidence of
Award will be subject to this Plan and will contain such terms and provisions,
consistent with this Plan, as the Committee may approve. (c) Also, regarding
Appreciation Rights: (i) Each grant will specify in respect of each Appreciation
Right a Base Price, which (except with respect to awards under Section 22 of
this Plan) may not be less than the Market Value per Share on the Date of Grant;
and (ii) No Appreciation Right granted under this Plan may be exercised more
than 10 years from the Date of Grant. The Committee may provide in any Evidence
of Award for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee. 6. Restricted Stock. The Committee
may, from time to time and upon such terms and conditions as it may determine,
authorize the grant or sale of Restricted Stock to Participants. Each such grant
or sale may utilize any or all of the authorizations, and will be subject to all
of the requirements, contained in the following provisions: (a) Each such grant
or sale will constitute an immediate transfer of the ownership of shares of
Common Stock to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights, but
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter described. NAI-1506730676v2 8



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f009.jpg]
(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant. (c) Each such grant or sale will provide
that the Restricted Stock covered by such grant or sale will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Committee on the Date of Grant or until
achievement of Management Objectives referred to in Section 6(e) of this Plan.
(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee). (e) Any grant of Restricted Stock may specify
Management Objectives that, if achieved, will result in termination or early
termination of the restrictions applicable to such Restricted Stock. (f)
Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier termination of
restrictions on such Restricted Stock, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control. (g)
Any such grant or sale of Restricted Stock will require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock will be deferred until, and paid contingent
upon, the vesting of such Restricted Stock. (h) Each grant or sale of Restricted
Stock will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve. Unless otherwise directed by the
Committee, (i) all certificates representing Restricted Stock will be held in
custody by the Company until all restrictions thereon will have lapsed, together
with a stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares or (ii)
all Restricted Stock will be held at the Company’s transfer agent in book entry
form with appropriate restrictions relating to the transfer of such Restricted
Stock. 7. Restricted Stock Units. The Committee may, from time to time and upon
such terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions: (a) Each such grant or sale will
constitute the agreement by the Company to deliver shares of Common Stock or
cash, or a combination thereof, to the Participant in the NAI-1506730676v2 9



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f010.jpg]
future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify. (b) Each
such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant. (c) Notwithstanding anything to the
contrary contained in this Plan, Restricted Stock Units may provide for
continued vesting or the earlier lapse or other modification of the Restriction
Period, including in the event of the retirement, death or disability of a
Participant or in the event of a Change in Control. (d) During the Restriction
Period, the Participant will have no right to transfer any rights under his or
her award and will have no rights of ownership in the shares of Common Stock
deliverable upon payment of the Restricted Stock Units and will have no right to
vote them, but the Committee may, at or after the Date of Grant, authorize the
payment of dividend equivalents on such Restricted Stock Units on a deferred and
contingent basis, either in cash or in additional shares of Common Stock;
provided, however, that dividend equivalents or other distributions on shares of
Common Stock underlying Restricted Stock Units will be deferred until and paid
contingent upon the vesting of such Restricted Stock Units. (e) Each grant or
sale of Restricted Stock Units will specify the time and manner of payment of
the Restricted Stock Units that have been earned. Each grant or sale will
specify that the amount payable with respect thereto will be paid by the Company
in shares of Common Stock or cash, or a combination thereof. (f) Each grant or
sale of Restricted Stock Units will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve. 8. Cash
Incentive Awards, Performance Shares and Performance Units. The Committee may,
from time to time and upon such terms and conditions as it may determine,
authorize the granting of Cash Incentive Awards, Performance Shares and
Performance Units. Each such grant may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions: (a) Each grant will specify the number or amount of Performance
Shares or Performance Units, or amount payable with respect to a Cash Incentive
Award, to which it pertains, which number or amount may be subject to adjustment
to reflect changes in compensation or other factors. (b) The Performance Period
with respect to each Cash Incentive Award or grant of Performance Shares or
Performance Units will be such period of time as will be determined by the
Committee. Cash Incentive Awards, Performance Shares and Performance Units may
be subject to continued vesting or the earlier lapse or other modification of
the applicable performance period, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.
NAI-1506730676v2 10



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f011.jpg]
(c) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives which, if achieved, will result in
payment or early payment of the award, and each grant may specify in respect of
such specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives. (d) Each grant will specify the time and manner of payment of a Cash
Incentive Award, Performance Shares or Performance Units that have been earned.
Any grant may specify that the amount payable with respect thereto may be paid
by the Company in cash, in shares of Common Stock, in Restricted Stock or
Restricted Stock Units or in any combination thereof. (e) Any grant of a Cash
Incentive Award, Performance Shares or Performance Units may specify that the
amount payable or the number of shares of Common Stock, Restricted Stock or
Restricted Stock Units payable with respect thereto may not exceed a maximum
specified by the Committee on the Date of Grant. (f) The Committee may, on the
Date of Grant of Performance Shares or Performance Units, provide for the
payment of dividend equivalents to the holder thereof either in cash or in
additional shares of Common Stock, subject in all cases to deferral and payment
on a contingent basis based on the Participant’s earning of the Performance
Shares or Performance Units, as applicable, with respect to which such dividend
equivalents are paid. (g) Each grant of a Cash Incentive Award, Performance
Shares or Performance Units will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve. 9. Other
Awards. (a) Subject to applicable law and the applicable limits set forth in
Section 3 of this Plan, the Committee may authorize the grant to any Participant
of shares of Common Stock or such other awards that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, shares of Common Stock or factors that may influence the value of
such shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Common
Stock, purchase rights for shares of Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the shares of
Common Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Committee
will determine the terms and conditions of such awards. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 will be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without NAI-1506730676v2 11



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f012.jpg]
limitation, shares of Common Stock, other awards, notes or other property, as
the Committee determines. (b) Cash awards, as an element of or supplement to any
other award granted under this Plan, may also be granted pursuant to this
Section 9. (c) The Committee may authorize the grant of shares of Common Stock
as a bonus, or may authorize the grant of other awards in lieu of obligations of
the Company or a Subsidiary to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, subject to such terms as
will be determined by the Committee in a manner that complies with Section 409A
of the Code. (d) The Committee may, at or after the Date of Grant, authorize the
payment of dividends or dividend equivalents on awards granted under this
Section 9 on a deferred and contingent basis, either in cash or in additional
shares of Common Stock; provided, however, that dividend equivalents or other
distributions on shares of Common Stock underlying awards granted under this
Section 9 will be deferred until and paid contingent upon the earning of such
awards. (e) Notwithstanding anything to the contrary contained in this Plan,
awards under this Section 9 may provide for the earning or vesting of, or
earlier elimination of restrictions applicable to, such award, including in the
event of the retirement, death or disability of a Participant or in the event of
a Change in Control. 10. Administration of this Plan. (a) This Plan will be
administered by the Committee. The Committee may from time to time delegate all
or any part of its authority under this Plan to a subcommittee thereof. To the
extent of any such delegation, references in this Plan to the Committee will be
deemed to be references to such subcommittee. (b) The interpretation and
construction by the Committee of any provision of this Plan or of any Evidence
of Award (or related documents) and any determination by the Committee pursuant
to any provision of this Plan or of any such agreement, notification or document
will be final and conclusive. No member of the Committee shall be liable for any
such action or determination made in good faith. In addition, the Committee is
authorized to take any action it determines in its sole discretion to be
appropriate subject only to the express limitations contained in this Plan, and
no authorization in any Plan section or other provision of this Plan is intended
or may be deemed to constitute a limitation on the authority of the Committee.
(c) To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate employees to be recipients of awards under this
Plan; and NAI-1506730676v2 12



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f013.jpg]
(ii) determine the size of any such awards; provided, however, that (A) the
Committee will not delegate such responsibilities to any such officer for awards
granted to an employee who is an officer, Director, or more than 10% “beneficial
owner” (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) of any class of the Company’s equity securities that is registered pursuant
to Section 12 of the Exchange Act, as determined by the Committee in accordance
with Section 16 of the Exchange Act; (B) the resolution providing for such
authorization shall set forth the total number of shares of Common Stock such
officer(s) may grant; and (C) the officer(s) will report periodically to the
Committee regarding the nature and scope of the awards granted pursuant to the
authority delegated. 11. Adjustments. The Committee shall make or provide for
such adjustments in the number of and kind of shares of Common Stock covered by
outstanding Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares and Performance Units granted hereunder and, if
applicable, in the number of and kind of shares of Common Stock covered by other
awards granted pursuant to Section 9 of this Plan, in the Option Price and Base
Price provided in outstanding Option Rights and Appreciation Rights,
respectively, in Cash Incentive Awards, and in other award terms, as the
Committee, in its sole discretion, exercised in good faith, determines is
equitably required to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (a) any stock dividend,
extraordinary cash dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin- out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Committee may (i) accelerate the vesting for any
outstanding award under this Plan in a manner that complies with Section 409A of
the Code or (ii) provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash), if any, as it, in
good faith, may determine to be equitable in the circumstances and shall require
in connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price, respectively, greater
than the consideration offered in connection with any such transaction or event
or Change in Control, the Committee may in its discretion elect to cancel such
Option Right or Appreciation Right without any payment to the person holding
such Option Right or Appreciation Right. The Committee shall also make or
provide for such adjustments in the number of shares of Common Stock specified
in Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, determines is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that (A) any such adjustment to
the number specified in Section 3(c) of this Plan will be made only if and to
the extent that such adjustment would not cause any Option Right intended to
qualify as an Incentive Stock Option to fail to so qualify and (B) in making
such adjustments, the Committee shall take into account following such
transaction or event, that the number of shares of Common Stock specified in
Section 3 of this Plan, as adjusted, as a percentage of then outstanding shares
of Company voting common stock, shall bear a reasonable relationship to the
number of shares of Common Stock specified in Section 3 of this Plan as a
percentage of the outstanding shares of Company voting common stock outstanding
on the Effective Date. NAI-1506730676v2 13



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f014.jpg]
12. Change in Control. For purposes of this Plan, a “Change in Control” shall be
defined in the applicable Evidence of Award. 13. Detrimental Activity and
Recapture Provisions. Any Evidence of Award may reference a clawback policy of
the Company or provide for the cancellation or forfeiture of an award or the
forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee from time to time, if a
Participant, either (a) during employment or other service with the Company or a
Subsidiary, or (b) within a specified period after termination of such
employment or service, engages in any detrimental activity, as described in the
applicable Evidence of Award or such clawback policy. In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any shares of Common
Stock issued under and/or any other benefit related to an award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the shares of Common Stock may be traded. 14. Non-U.S.
Participants. In order to facilitate the making of any grant or combination of
grants under this Plan, the Committee may provide for such special terms for
awards to Participants who are foreign nationals or who are employed by the
Company or any Subsidiary outside of the United States of America or who provide
services to the Company or any Subsidiary under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including sub-plans) as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of this Plan as in effect for any other purpose, and the secretary or other
appropriate officer of the Company may certify any such document as having been
approved and adopted in the same manner as this Plan. No such special terms,
supplements, amendments or restatements, however, will include any provisions
that are inconsistent with the terms of this Plan as then in effect unless this
Plan could have been amended to eliminate such inconsistency without further
approval by the Stockholders. 15. Transferability. (a) Except as otherwise
determined by the Committee, no Option Right, Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit, Cash
Incentive Award, award contemplated by Section 9 of this Plan or dividend
equivalents paid with respect to awards made under this Plan will be
transferable by the Participant except by will or the laws of descent and
distribution. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision. NAI-1506730676v2 14



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f015.jpg]
(b) The Committee may specify on the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights, upon the termination
of the Restriction Period applicable to Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer. 16. Withholding Taxes. To the extent that the Company is required
to withhold federal, state, local or foreign taxes or other amounts in
connection with any payment made or benefit realized by a Participant or other
person under this Plan, it will be a condition to the receipt of such payment or
the realization of such benefit that such taxes or other amounts be withheld
from such payment or benefit or paid by such Participant or other person, as
determined or provided for by the Committee. With respect to such benefits that
are to be received in the form of shares of Common Stock, the Committee will
cause the applicable Evidence of Award to specify the manner or manners in which
the withholding or payment of such taxes or other amounts will be effected by or
on behalf of such Participant or other person, which manner or manners may
include, as provided for by the Committee, withholding from the shares of Common
Stock required to be delivered to the Participant a number of shares of Common
Stock having a value equal to the amount required to be withheld. Any shares of
Common Stock used for purposes of such withholding or payment will be valued
based on the fair market value of such shares on the date on which the benefit
or payment is to be included in the Participant’s income. In no event will the
fair market value of any shares of Common Stock withheld or otherwise used
pursuant to this Section 16 exceed the minimum amount required to be withheld,
unless (i) an additional amount can be withheld and not result in adverse
accounting consequences, (ii) such additional withholding amount is authorized
by the Committee, and (iii) the total amount withheld does not exceed the
Participant’s estimated tax obligations attributable to the applicable
transaction. Participants will also make such arrangements as the Company may
require for the payment of any withholding tax or other obligation that may
arise in connection with the disposition of shares of Common Stock acquired upon
the exercise of Option Rights. 17. Compliance with Section 409A of the Code. (a)
To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to Section
409A of the Code will also include any regulations or any other formal guidance
promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service. (b) Neither a Participant nor any of a
Participant’s creditors or beneficiaries will have the right to subject any
deferred compensation (within the meaning of Section 409A of the Code) payable
under this Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under this Plan NAI-1506730676v2 15



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f016.jpg]
and grants hereunder may not be reduced by, or offset against, any amount owed
by a Participant to the Company or any of its Subsidiaries. (c) If, at the time
of a Participant’s separation from service (within the meaning of Section 409A
of the Code), (i) the Participant will be a specified employee (within the
meaning of Section 409A of the Code and using the identification methodology
selected by the Company from time to time) and (ii) the Company makes a good
faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the six- month delay rule set forth
in Section 409A of the Code in order to avoid taxes or penalties under Section
409A of the Code, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it, without interest, on the fifth
business day of the seventh month after such separation from service. (d) Solely
with respect to any award that constitutes nonqualified deferred compensation
subject to Section 409A of the Code and that is payable on account of a Change
in Control (including any installments or stream of payments that are
accelerated on account of a Change in Control), a Change in Control shall occur
only if such event also constitutes a “change in the ownership,” “change in
effective control,” and/or a “change in the ownership of a substantial portion
of assets” of the Company as those terms are defined under Treasury Regulation
§1.409A-3(i)(5), but only to the extent necessary to establish a time and form
of payment that complies with Section 409A of the Code, without altering the
definition of Change in Control for any purpose in respect of such award. (e)
Notwithstanding any provision of this Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of Section
409A of the Code, the Company reserves the right to make amendments to this Plan
and grants hereunder as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case, a
Participant will be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and grants hereunder (including any taxes
and penalties under Section 409A of the Code), and neither the Company nor any
of its affiliates will have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties. 18. Amendments.
(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan, for purposes of
applicable stock exchange rules and except as permitted under Section 11 of this
Plan, (i) would materially increase the benefits accruing to Participants under
this Plan, (ii) would materially increase the number of securities which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Stockholders in order to comply with applicable law or the rules of the NASDAQ
Stock Market, or, if the shares of Common Stock are not traded on the NASDAQ
Stock Market, the principal national securities exchange upon which the shares
of Common Stock are traded or quoted, all as NAI-1506730676v2 16



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f017.jpg]
determined by the Board, then, such amendment will be subject to Stockholder
approval and will not be effective unless and until such approval has been
obtained. (b) Except in connection with a corporate transaction or event
described in Section 11 of this Plan or in connection with a Change in Control,
the terms of outstanding awards may not be amended to reduce the Option Price of
outstanding Option Rights or the Base Price of outstanding Appreciation Rights,
or cancel outstanding “underwater” Option Rights or Appreciation Rights in
exchange for cash, other awards or Option Rights or Appreciation Rights with an
Option Price or Base Price, as applicable, that is less than the Option Price of
the original Option Rights or Base Price of the original Appreciation Rights, as
applicable, without Stockholder approval. This Section 18(b) is intended to
prohibit the repricing of “underwater” Option Rights and Appreciation Rights and
will not be construed to prohibit the adjustments provided for in Section 11 of
this Plan. Notwithstanding any provision of this Plan to the contrary, this
Section 18(b) may not be amended without approval by the Stockholders. (c) If
permitted by Section 409A of the Code, but subject to the paragraph that
follows, including in the case of termination of employment or service, or in
the case of unforeseeable emergency or other circumstances or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Stock
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
dividend equivalents or other awards made pursuant to Section 9 of this Plan
subject to any vesting schedule or transfer restriction, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to Section
15(b) of this Plan, the Committee may, in its sole discretion, provide for
continued vesting or accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Cash Incentive Awards, Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award.
(d) Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will impair the rights of any Participant without his or her consent.
The Board may, in its discretion, terminate this Plan at any time. Termination
of this Plan will not affect the rights of Participants or their successors
under any awards outstanding hereunder and not exercised in full on the date of
termination. 19. Governing Law. This Plan and all grants and awards and actions
taken hereunder will be governed by and construed in accordance with the
internal substantive laws of the State of Florida. 20. Effective
Date/Termination. This Plan will be effective as of the Effective Date. No
grants will be made on or after the Effective Date under the Predecessor Plans,
provided that NAI-1506730676v2 17



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f018.jpg]
outstanding awards granted under the Predecessor Plans will continue unaffected
following the Effective Date. No grant will be made under this Plan on or after
the tenth anniversary of the Effective Date, but all grants made prior to such
date will continue in effect thereafter subject to the terms thereof and of this
Plan. For clarification purposes, the terms and conditions of this Plan shall
not apply to or otherwise impact previously granted and outstanding awards under
the Predecessor Plans, as applicable. 21. Miscellaneous Provisions. (a) The
Company will not be required to issue any fractional shares of Common Stock
pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash. (b) This Plan will not
confer upon any Participant any right with respect to continuance of employment
or other service with the Company or any Subsidiary, nor will it interfere in
any way with any right the Company or any Subsidiary would otherwise have to
terminate such Participant’s employment or other service at any time. (c) Except
with respect to Section 21(e) of this Plan, to the extent that any provision of
this Plan would prevent any Option Right that was intended to qualify as an
Incentive Stock Option from qualifying as such, that provision will be null and
void with respect to such Option Right. Such provision, however, will remain in
effect for other Option Rights and there will be no further effect on any
provision of this Plan. (d) No award under this Plan may be exercised by the
holder thereof if such exercise, and the receipt of cash or stock thereunder,
would be, in the opinion of counsel selected by the Company, contrary to law or
the regulations of any duly constituted authority having jurisdiction over this
Plan. (e) Absence on leave approved by a duly constituted officer of the Company
or any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder. (f) No Participant will have any rights as a Stockholder with respect
to any shares of Common Stock subject to awards granted to him or her under this
Plan prior to the date as of which he or she is actually recorded as the holder
of such shares of Common Stock upon the stock records of the Company. (g) The
Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant. (h) Except with respect to
Option Rights and Appreciation Rights, the Committee may permit Participants to
elect to defer the issuance of shares of Common Stock under this Plan pursuant
to such rules, procedures or programs as it may establish for purposes of this
Plan and which are intended to comply with the requirements of Section 409A of
the Code. NAI-1506730676v2 18



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f019.jpg]
The Committee also may provide that deferred issuances and settlements include
the crediting of dividend equivalents or interest on the deferral amounts. (i)
If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence of
Award to the contrary, nothing in this Plan or in an Evidence of Award prevents
a Participant from providing, without prior notice to the Company, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act. (j) An award granted under this Plan may include a provision
whereby the Company may elect to repurchase all or any part of the shares of
Common Stock acquired by a Participant. The terms of any repurchase option shall
be specified in the Evidence of Award. (k) An award granted under this Plan may
also include a provision whereby the Company may elect to exercise a right of
first refusal following receipt of notice from a Participant of the intent to
transfer all or any part of the shares of Common Stock received under an award.
Except as expressly provided in this paragraph or in the Evidence of Award, such
right of first refusal shall otherwise comply with any applicable provisions of
the bylaws of the Company. The Board reserves the right to assign the Company’s
right of first refusal. (l) Unless otherwise determined by the Board, during any
period in which the Company does not have a class of its securities registered
under Section 12 of the Exchange Act and is not required to file reports under
Section 15(d) of the Exchange Act, this Plan is intended to be a written
compensatory benefit plan within the meaning of Rule 701 promulgated under the
Securities Act of 1933, as amended, although grants may be made pursuant to this
Plan that do not qualify for exemption under Rule 701. An award will not be
effective unless such award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
shares of Common Stock may then be listed or quoted, as they are in effect on
the date of grant of the award and also on the date of exercise or other
issuance. Notwithstanding any other provision in this Plan, the Company will
have no obligation to issue or deliver certificates for shares of Common Stock
under this Plan prior to (i) obtaining any approvals from governmental agencies
that the Company determines are necessary or advisable, and/or (ii) compliance
with any exemption, completion of any registration or other qualification of
such shares of Common Stock under any foreign, state or federal law or ruling of
any governmental body that the Company determines to be necessary or advisable.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. The
Company will be under no obligation to register the shares of Common Stock with
the Securities and NAI-1506730676v2 19



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f020.jpg]
Exchange Commission or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so. 22. Stock-Based Awards in Substitution
for Awards Granted by Another Company. Notwithstanding anything in this Plan to
the contrary: (a) Awards may be granted under this Plan in substitution for or
in conversion of, or in connection with an assumption of, stock options, stock
appreciation rights, restricted stock, restricted stock units or other stock or
stock-based awards held by awardees of an entity engaging in a corporate
acquisition or merger transaction with the Company or any Subsidiary. Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Section 409A of the Code. The awards so granted may
reflect the original terms of the awards being assumed or substituted or
converted for and need not comply with other specific terms of this Plan, and
may account for shares of Common Stock substituted for the securities covered by
the original awards and the number of shares subject to the original awards, as
well as any exercise or purchase prices applicable to the original awards,
adjusted to account for differences in stock prices in connection with the
transaction. (b) In the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary merges has shares
available under a pre-existing plan previously approved by stockholders and not
adopted in contemplation of such acquisition or merger, the shares available for
grant pursuant to the terms of such plan (as adjusted, to the extent
appropriate, to reflect such acquisition or merger) may be used for awards made
after such acquisition or merger under this Plan; provided, however, that awards
using such available shares may not be made after the date awards or grants
could have been made under the terms of the pre-existing plan absent the
acquisition or merger, and may only be made to individuals who were not
employees or directors of the Company or any Subsidiary prior to such
acquisition or merger. (c) Any shares of Common Stock that are issued or
transferred by, or that are subject to any awards that are granted by, or become
obligations of, the Company under Sections 22(a) or 22(b) of this Plan will not
reduce the shares of Common Stock available for issuance or transfer under this
Plan or otherwise count against the limits contained in Section 3 of this Plan.
In addition, no shares of Common Stock subject to an award that is granted by,
or becomes an obligation of, the Company under Sections 22(a) or 22(b) of this
Plan will be added to the aggregate limit contained in Section 3(a)(i) of this
Plan. 23. Lock-Up Agreement. It shall be a condition to a Participant’s receipt
of any award under this Plan that: (a) the Participant agree (and the
Participant will be deemed by his or her acceptance of such award to have
agreed) that, in the event of the Company’s initial public offering of shares of
Common Stock or any subsequent offering of securities of the Company (an
“Offering”), if requested by the Company, the Board and/or any underwriters
managing the Offering, the Participant will not, and the Participant will enter
into a lock-up agreement in the form prepared by the Company and/or the
underwriters pursuant to which the Participant will not, (i) lend, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any NAI-1506730676v2 20



--------------------------------------------------------------------------------



 
[a2018equityandincentia7f021.jpg]
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities of the Company convertible into or exercisable or
exchangeable for shares of Common Stock (and excluding any shares of Common
Stock subsequently purchased by the Participant on the open market or in such
offering), or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such shares of Common Stock, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of shares of Common Stock or
other securities, in cash or otherwise, without the prior consent of the Company
or the underwriter, provided that such lock-up time period will not exceed 180
days from the effective date of such initial public offering, or, in the case of
subsequent offerings of securities, 90 days from the effective date of such
subsequent offering and any extension required by rules and regulations
applicable to the underwriters; and (b) the Participant will agree (and the
Participant will be deemed by his or her acceptance of such award to have
agreed), in the event of an Offering, to waive any registration rights he or she
may have with respect to any Offering of shares of Common Stock, whether
pursuant to any stockholders agreement of the Company or otherwise.
NAI-1506730676v2 21



--------------------------------------------------------------------------------



 